Exhibit 10.2 ORTHOFIX INTERNATIONAL N.V. STAFF SHARE OPTION PLAN (as amended through April 22, 2003) 1. Purpose and Background This Staff Option Plan (the “Plan”) is intended to provide an incentive to certain officers, employees, directors and consultants of Orthofix International N.V. (the “Company”) and its subsidiaries to increase their interest in the Company’s success by offering them an opportunity to obtain a proprietary interest in the Company through the grant of options (“Options”) to purchase Common Shares of the Company. The Plan is being restated as of March 31, 1992 (the “Restatement Date”) and is being submitted for ratification by the Company’s shareholders in connection with the public offering in the United States of up to 3,737,500 of the Company’s Common Shares (the “Initial Public Offering”) and the related repurchase by the Company of certain of its outstanding shares and declaration of a stock dividend and stock split, as a result of which 8,212,386 Common Shares (before completion of the Initial Public Offering) will be outstanding (such repurchase of shares, stock dividend and stock split are collectively referred to as the “Recapitalization”).The number of shares subject to outstanding Options and the exercise price of such Options and certain other terms of Options under the Plan are being adjusted to take account of the Initial Public Offering and the Recapitalization and all reference herein thereto are on a post-Recapitalization basis. 2. Shares Subject to the Plan The maximum aggregate number of Common Shares which may be issued pursuant to Options granted under the Plan is 2,239,700.This maximum aggregate number shall be subject to adjustment as provided in Section 9 hereof.Shares issued upon exercise of Options may be either authorized and unissued shares or shares held by the Company in its treasury.If Options granted hereunder expire or terminate for any reason without having been exercised, the underlying shares with respect thereto shall again be available for grants of further Options under the Plan. 3. Administration The Board of Directors of the Company (the “Board”) will administer the Plan, provided, however, that the Board may designate persons other than its members to carry out its responsibilities under such conditions or limitations as it may set.Subject to the provisions of the Plan and applicable law, the Board, acting in its sole and absolute discretion, shall have full power and authority to interpret the Plan and notices of awards made under the Plan, to supervise the administration of the Plan, and to take such other action as may be necessary or desirable in order to carry out the provisions of the Plan, but in no event shall any such action adversely affect the rights of an optionee over Options previously granted.The decisions of the Board as to any disputed question, including questions of construction, interpretation and administration, shall be final and conclusive on all persons. The options shall be entered in a register, kept by or on behalf of the Board. 4. Eligibility Options may be granted to officers, other employees, directors and consultants of the Company or any of its Subsidiaries (as such term is defined in Section 6(d)), or to such other persons whom the Board determines are in a position to contribute to the success of the Company.The Board shall have the authority to select the persons to whom Options may be granted and to determine the number and terms of Options to be granted to each such person.Under this Plan, references to “employment”, “employed”, etc. include optionees who are consultants of the Company. 5. Terms and Conditions of Options Each Option granted under the Plan shall be evidenced by a written notice of option grant containing the following terms and conditions (or incorporating by reference the relevant terms and conditions set forth herein): (a)Option Price.The Board shall fix the share exercise price for each Option at the time of grant thereof.Such exercise price may, in the discretion of the Board, be less than, equal to or greater than the fair market value of a Common Share on the date the Option is granted.With respect to periods prior to the completion of the Initial Public Offering (and periods following the Initial Public Offering if the Common Shares cease to be publicly traded in the United States), the fair market value of the Common Shares will be determined by the Board in good faith.With respect to periods following the completion of the Initial Public Offering, and for so long as the Common Shares are publicly traded in the United States, the fair market value of a Common Share will mean the average of the highest and lowest quoted selling price of a Common Share as reported on the composite tape for securities listed on such national securities exchange on which the Common Shares are traded as may be designated by the Board, or, if the Common Shares are not listed for trading on a national securities exchange but are quoted on an automated quotation system, on such automated quotation system, in any such case on the valuation date (or if there were no sales on the valuation date, the average of the highest and the lowest quoted selling prices as reported on said composite tape or automated quotation system for the most recent day during which a sale occurred). All Options granted prior to the Restatement Date were granted with a per share exercise price equal to the fair market value of a Common Share as of the date of grant, as determined by the Board. (b)Expiration.Unless otherwise determined by the Board at the time of grant, each Option granted under the Plan shall expire on a date specified in the written notice of option relating to such Option, provided, however, that such date shall be no later than the 10 year anniversary of the date of grant of the Option, to the extent not previously exercised or otherwise terminated earlier in accordance with Section 6. (c)Vesting.The Board shall establish a vesting schedule for each Option at the time of grant.The vesting schedules applicable to Options granted prior to the Restatement Date are indicated on Exhibit A hereto.Subject to the other terms and conditions of this Plan, Options shall be exercisable to the extent, and only to the extent they have vested. 2 (d)Exercise.Subject to Sections 5(e) and 5(g) hereof, an Optionee may exercise all or any portion of an Option (to the extent vested) by giving written notice to the Company, provided, however, that no less than 100 shares may be purchased upon any exercise of the Option unless the number of shares purchased at such time is the total number of shares in respect of which the Option is then exercisable, and provided, further, that in no event shall an Option be exercisable for a fractional share.The date of exercise of an Option shall be the later of (i) the date on which the Company receives such written notice or (ii) the date on which the conditions provided in Sections 5(e) and 5(g) are satisfied. (e)Payment.Prior to the issuance of a certificate pursuant to Section 5(g) hereof evidencing the Common Shares in respect of which all or a portion of an Option shall have been exercised, the Optionee shall have paid to the Company the option price for all Common Shares purchased pursuant to the exercise of such Option.Payment may be made by personal check, bank draft or postal or express money order (such modes of payment are collectively referred to as “cash”) payable to the order of the Company, in U.S. dollars or in such other currency as the Company may accept for such purposes or, in the discretion of the Board, payment may be made by tendering Common Shares already owned by the Optionee valued at their fair market value (determined in accordance with Section 5(a)), or in any combination of cash or such shares as the Board in its sole discretion may approve. (f)Rights as a Shareholder.No Common Shares shall be issued in respect of the exercise of an Option until full payment therefor has been made.The holder of an Option shall have no rights as a shareholder with respect to any shares covered by an Option until the date a certificate for such shares is issued to him or her.Except as otherwise provided herein, no adjustments shall be made for dividends or distributions of other rights for which the record date is prior to the date such share certificate is issued. (g)Issuance of Share Certificates.Subject to the foregoing conditions, as soon as is reasonably practicable after its receipt of a proper notice of exercise and payment of the option price for the number of shares with respect to which an Option is exercised, the Company shall deliver to the optionee (or following the optionee’s death, such other person entitled to exercise the Option), at the principal office of the Company or at such other location as may be acceptable to the Company and the optionee (or such other person), one or more stock certificates for the appropriate number of Common Shares issued in connection with such exercise.Such shares shall be fully paid and nonassessable and shall be issued in the name of the optionee (or such other person). (h)Transferability of Options.No Option granted under the Plan shall be assignable or transferable except by will and/or by the laws of descent and distribution, and each such Option shall be exercisable during the optionee’s lifetime only by him or her. 3 6. Termination of Employment (a)Forfeiture of Unvested Portion of Options upon Termination of Employment.Except in the case of death or Permanent Disability (as such terms are defined herein) of an optionee, if an optionee’s employment with the Company and its Subsidiaries terminates for any reason prior to the satisfaction of any vesting period requirement under Section 5(c) hereof, the unvested portion of the Option shall be forfeited to the Company, and the optionee shall have no further right or interest therein, provided, however, that if an optionee’s employment is terminated by the Company or one of its Subsidiaries other than for Cause (as such term is defined herein), Options previously granted to the optionee shall be considered vested with respect to the aggregate number of shares as to which such Options would have been vested as of December 31, of the year in which such termination of employment occurs. (b)Exercise Following Termination of Employment.If an optionee’s employment with the Company and its Subsidiaries terminates for any reason other than death or Permanent Disability after an Option has vested in accordance with Section 5(c) hereof with respect to all or a portion of the Common Shares subject to the Option, the optionee shall have the right, subject to the terms and conditions of the Plan and the notice of award, to exercise the Option, to the extent it has vested as of the date of such termination of employment, at any time within 180 days after the date of such termination, subject to the earlier expiration of the Option as provided in Section 5(b). (c)Exercise Following Death or Permanent Disability.If an optionee’s employment with the Company and its Subsidiaries terminates by reason of death or Permanent Disability prior to the satisfaction of any vesting period requirement under Section 5(c) hereof, Options granted to the optionee shall be deemed to have vested in full as of the date of termination of employment due to death or Permanent Disability.In the event of Permanent Disability, the optionee or his designated personal representative may exercise his or her Options within one year after the date of termination of employment, subject to the earlier expiration of such Options as provided in Section 5(b).In the event of an optionee’s death while employed by the Company or one of its Subsidiaries or otherwise within the period of time after termination of employment during which the optionee was entitled to exercise an Option, the Options granted to such optionee may be exercised by his or her estate, personal representative or beneficiary within one year after the date of death, subject to the earlier expiration of the Option as provided in Section 5(b). (d)Definitions.For the purpose of this Plan, the following terms shall have the meanings specified below: (i) Termination of Employment.The employment of an optionee shall be deemed terminated if the optionee is no longer employed by the Company or any of its Subsidiaries for any reason.The Board shall have discretion to determine whether an authorized leave of absence (as a result of disability or otherwise) shall constitute a termination of employment for purposes of the Plan. (ii)Permanent
